1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DERRICK L. JOHNSON,                           )     Case No.: 1:19-cv-00976-JLT (HC)
                                                   )
12                 Petitioner,                     )     ORDER DIRECTING CLERK OF COURT TO
                                                   )     ASSIGN DISTRICT JUDGE
13           v.                                    )
                                                   )     FINDINGS AND RECOMMENDATION
14   SCOTT KERNAN, Secretary of California
                                                   )
     Department of Corrections and Rehabilitation, )     REGARDING PETITIONER’S APPLICATION
15   et al.,                                             FOR RELEASE ON BAIL PENDING
                                                   )     DETERMINATION OF PETITION
16                 Respondents.                    )
                                                   )
17
18          Petitioner filed a Petition for Writ of Habeas Corpus on July 3, 2019. (Doc. 1.) In the petition,
19   Petitioner requested bail pending the determination of the petition. (Doc. 1 at 2.)
20                                                 DISCUSSION
21          The Ninth Circuit Court of Appeals has not yet determined whether a district court has the
22   authority to release a state prisoner on bail pending resolution of a habeas proceeding. In re Roe, 257
23   F.3d 1077, 1079-1080 (9th Cir. 2001). However, even assuming a district court has this power, the
24   exercise of such authority is reserved for extraordinary cases. Id., 257 F.3d at 1080; see also United
25   States v. Mett, 41 F.3d 1281, 1282 (9th Cir. 1994) (bail pending the resolution of a habeas
26   corpus petition filed in a district court is reserved to "extraordinary cases involving special
27   circumstances" and where there is a high probability of the petitioner's success). A petitioner must
28   demonstrate circumstances that makes his situation exceptional and especially deserving of bail in the

                                                          1
1    interests of justice. See Aronson v. May, 85 S.Ct. 3, 5, 13 L. Ed. 2d 6 (1964) (Douglas, Justice, in

2    chambers); Benson v. California, 328 F.2d 159, 162 (9th Cir. 1964). In addition to these factors, the

3    Court must take into consideration the petitioner's risk of flight and the danger to the community

4    should the petitioner be released. Marino v. Vasquez, 812 F.2d 499, 508-09 (9th Cir. 1987). Petitioner

5    has made none of these showings.

6                                           RECOMMENDATION

7           Accordingly, the Court RECOMMENDS that Petitioner’s request for release on bail pending

8    determination of the petition be DENIED.

9           This Findings and Recommendation is submitted to the United States District Court Judge

10   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

11   Local Rules of Practice for the United States District Court, Eastern District of California. Within

12   twenty-one days after being served with a copy, any party may file written objections with the Court.

13   Such a document should be captioned “Objections to Magistrate Judge’s Findings and

14   Recommendation.” Replies to objections must be filed within ten court days of the date of service of

15   any objections. The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636

16   (b)(1)(C). The parties are forewarned that failure to file objections within the specified time may

17   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18
19   IT IS SO ORDERED.

20      Dated:     September 24, 2019                          /s/ Jennifer L. Thurston
21                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                         2
